Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of:

Stephen J. Clifford, M.D., F.A.O.S.,
(Supplier No.: 08030110001),

Date: July 15, 2008

Docket No. C-08-359
Decision No. CR1817

Petitioner,

Centers for Medicare & Medicaid
Services.

—

DECISION DISMISSING REQUEST FOR HEARING

dismiss the hearing request filed by Petitioner, Stephen J. Clifford, M.D., F.A.O.S.,
because he no longer has a right to a hearing.

I. Background

Petitioner is a physician and is enrolled as a supplier of durable medical equipment in the
Medicare program. On February 29, 2008, the Centers for Medicare & Medicaid
Services (CMS) upheld a determination to revoke Petitioner’s enrollment effective
January 1, 2008. Petitioner requested a hearing and the case was assigned to me fora
earing and a decision.

held a pre-hearing conference by telephone and assigned the parties deadlines for filing
pre-hearing exchanges. At the pre-hearing conference I was advised by the parties that
Petitioner’s enrollment as a supplier was being restored retroactively to January 1, 2008.

told the parties that they should advise me if and when that happened because the
restoration of Petitioner’s enrollment would obviate the need for a hearing and decision in
this case.

2

On June 24, 2008, CMS filed a motion to dismiss Petitioner’s hearing request, contending
that Petitioner’s Medicare supplier enrollment had been reinstated retroactive to January
1, 2008, the date on which it originally had been revoked by CMS.' Petitioner, in
response, acknowledged his supplier enrollment had been reinstated. However, he
complained that he continued to encounter problems with receiving reimbursement for the
claims that he had filed due to apparent administrative errors in the processing of his
claims. Thus, effectively, Petitioner refused to withdraw his request for hearing.

On July 11, 2008 I held another pre-hearing conference by telephone. At this conference
counsel for CMS assured me that the administrative problems which had prevented
Petitioner’s claims from being processed had been rectified. Petitioner continued to
express frustration about the hurdles he faced obtaining reimbursement for his claims. I
advised Petitioner that he no longer had a right to a hearing inasmuch as CMS had
reinstated him as a supplier retroactive to January 1, 2008. I gave Petitioner until close of
business on July 12, 2008 to file a withdrawal of his hearing request and I advised him
that, if he failed to do so, I would dismiss it. Petitioner has not filed anything in response.

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether Petitioner continues to have a right to a hearing.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. An individual does not have a right to a hearing if there is no adverse
determination by CMS.

Petitioner’s right to a hearing in this case is governed by regulations at 42 C.F.R. Parts
424 and 498. A supplier — such as Petitioner — has a right to a hearing to contest a
determination by CMS to revoke his or her enrollment in the Medicare program. 42
C.F.R. §§ 424.545(a); 498.5(e). However, that right is contingent on there being an
extant adverse determination. The right created by such a determination is extinguished if
CMS determines to revoke the adverse determination and to reinstate the supplier
retroactively to the effective date of the determination.

' For purposes of completing the record of the case, I am identifying CMS’s

submission as ALJ Ex. 1, and making it a part of the record.
3

2. Petitioner no longer has a right to a hearing inasmuch as CMS has
reinstated his supplier enrollment retroactively to January 1, 2008.

The undisputed facts are that CMS has unconditionally reinstated Petitioner’s supplier
enrollment retroactively to January 1, 2008, the date when CMS previously determined to
revoke that enrollment. ALJ Ex. 1. Consequently, there is no extant adverse
determination for Petitioner to challenge. Moreover, there is no period of time during
which Petitioner would have been ineligible to file reimbursement claims with Medicare
inasmuch as the reinstatement was made retroactive.

The effect of CMS’s reinstatement of Petitioner is to eliminate any right to a hearing that
Petitioner may have had. There simply is no adverse determination that Petitioner may
contest.

Petitioner has argued — bitterly at times — that, notwithstanding CMS’s reinstatement of
him, he continues to encounter difficulty getting his claims processed for payment. It
appears that the problem encountered by Petitioner is a consequence of either inadequate
communication by CMS of its reinstatement determination to those individuals who
process Petitioner’s reimbursement claims or failure by those individuals to implement
effectively CMS’s determination. I am not unsympathetic to Petitioner. Assuming that
his complaints are accurate I can understand why he believes he has been given the run-
around. But, Petitioner’s complaints notwithstanding, I have no authority at this juncture
to retain this case as an active case because CMS has rescinded its adverse
determination.”

3. I must dismiss Petitioner’s hearing request inasmuch as he no longer
has a right to a hearing.

I must dismiss Petitioner’s hearing request because he no longer has a right to a hearing.
42 C.F.R. § 498.70(b).

/s/
Steven T. Kessel
Administrative Law Judge

> As I discuss above, at the July 11, 2008 pre-hearing conference counsel for CMS
assured me and Petitioner that CMS had taken administrative measures to make certain
that Petitioner’s claims would be processed appropriately.
